Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with 
Mr. Jim Thomas (Reg. No. 71,611) on July 12, 2021 to: Amend claim 40 to depend upon claim 38 and end with a period mark instead of a comma; and Amend claim 53 to end with a period mark instead of a comma, as follows:

Claim 40. (currently amended) The tangible, non-transitory computer readable memory medium of claim [[39]]38, wherein the program instructions are executable by the processor to determine the optimal order for the dynamic parameterized model and to determine the structure for the nonlinear approximator substantially concurrently[[,]].	

Claim 53. (currently amended) The method of claim 52, comprising determining the optimal order for the dynamic parameterized model and determining the structure for the nonlinear approximator substantially concurrently[[,]].




REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: Claims 33-38, 40-44, 46-57 and 59 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 33.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/ Primary Patent Examiner, Art Unit 2117